DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim 10 is redundant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haynes et al. (US 7502443).
Regarding claim 1, Haynes teaches an apparatus for use with a medical system, the medical system comprising a medical device configured to treat and/or image a patient, the apparatus comprising: 
a camera 28 configured to capture an image of a first mirror 27; wherein the image of the first mirror contains an image of at least a part of the patient and/or an image of at least a part of the medical system (figure 4 and 5).
Regarding claim 2, Haynes teaches the camera comprises electronics that are not radiation-hard or that are partially radiation-hard (not radiation proof camera, 28).
Regarding claim 3, Haynes teaches a shielding 30 covering a part of the camera, wherein the shielding is configured to block at least some radiation resulted from an operation of the medical device (figures 3-4).
Regarding claim 4, Haynes teaches the shielding and the first mirror are configured to obviate a need to provide radiation-hard electronics for the camera (figures 3-4).
Regarding claim 5, Haynes teaches the shielding comprises an opening aligned with a viewing path of the camera, wherein the opening is configured to allow the camera to view the first mirror (figure 5).
Regarding claim 6, Haynes teaches a processing unit 36 configured to receive an image frame (reflected image) comprising the image of the first mirror from the camera.
Regarding claim 9, Haynes teaches the processing unit is configured to process the image frame from the camera to monitor a position of the patient, to monitor a physiological state of the patient, to monitor a position of a component of the medical system, to prevent a collision between the medical device and the patient, to prevent a collision between the medical device and a patient support, or any combination of the foregoing (column 6 lines 1-15).
Regarding claim 10, Haynes teaches the first mirror 27.
Regarding claim 17, Haynes teaches the medical device is a treatment machine or an imaging machine, and wherein the camera is configured to be mounted to a patient support in the medical system, to the treatment machine, or to the imaging machine (figures 3-4).
Regarding claim 18, Haynes teaches the camera is configured to be mounted directly or indirectly to a wall, a ceiling, a beam, or a column (figures 3-4).
Regarding claim 19, Haynes teaches an apparatus for use with a medical system, the medical system comprising a medical device configured to treat and/or image a patient, the apparatus comprising: a camera configured to capture an image of a first mirror, wherein the image of the first mirror contains an image of at least a part of the patient and/or an image of at least a part of the medical system; and a processing unit configured to receive an image frame from the camera, the image frame comprising the image of the first mirror; wherein the processing unit is also configured to extract the image of the first mirror from the image frame, and process the image of the first mirror to monitor a position of the patient, to monitor a physiological state of the patient, to monitor a position of a component of the medical system, to prevent a collision between the medical device and the patient, to prevent a collision between the medical device and a patient support, or any combination of the foregoing (see above, column 6 lines 1-15).
Regarding claim 20, Haynes teaches a method performed by an apparatus that is configured for use with a medical system, the medical system comprising a medical device configured to treat and/or image a patient, the method comprising: capturing an image of a first mirror, wherein the image of the first mirror contains an image of at least a part of the patient and/or an image of at least a part of the medical system; and processing the image of the first mirror to monitor a position of the patient, to monitor a physiological state of the patient, to monitor a position of a component of the medical system, to prevent a collision between the medical device and the patient, to prevent a collision between the medical device and a patient support, or any combination of the foregoing (see above, column 6 lines 1-15).
Claim(s) 1, 6, 12 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takasu et al. (US 4675731).
Regarding claim 1, Takasu teaches an apparatus for use with a medical system, the medical system comprising a medical device configured to treat and/or image a patient, the apparatus comprising: 
a camera 24 configured to capture an image of a first mirror 9; wherein the image of the first mirror contains an image of at least a part of the patient 26 and/or an image of at least a part of the medical system (figure 2).
Regarding claim 6, Takasu teaches a processing unit 30 configured to receive an image frame (reflected image) comprising the image of the first mirror from the camera.
Regarding claim 12, Takasu teaches the camera is also configured to capture an image of a second mirror 14.
Regarding claim 15, Takasu teaches a processing unit 30 configured to process an image frame from the camera, wherein the image frame comprises the image of the first mirror 9 and the image of the second mirror 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Yu et al. (US 20080267471).
Regarding claim 8, Haynes fails to teach the processing unit is also configured to split the image of the first mirror into sub-images.
Yu teaches processing unit is to split an image into sub-images (para 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adopt  the processing unit of Haynes with the processing unit as taught by Yu, since it would provide better images.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes in view of Bourne (US 20210015441).
Regarding claim 11, Haynes fails to teach the first mirror comprises an asymmetric mirror.
Bourne teaches an asymmetric mirror 94a (figure 9a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adopt  the mirror of Haynes with the asymmetric mirror as taught by Bourne, since it would provide better field of view.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Nishikawa (US 20090135386).
Regarding claim 13, Takasu fails to teach the first mirror and the second mirror, wherein the first mirror and the second mirror have different respective curvatures.
Nishikawa teaches a first mirror and a second mirror, wherein the first mirror and the second mirror have different respective curvatures (para 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adopt  the mirrors of Takasu with the mirrors as taught by Nishikawa, since it would provide better field of view.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Bourne (US 20210015441).
Regarding claim 14, Takasu teaches the first mirror and the second mirror; wherein the first mirror has a planar configuration that is either rectilinear or curvilinear.
However Takasu fails to teach the second mirror has a partial spherical shape, a partial aspherical shape, a partial or a complete symmetrical cone shape, or a partial or a complete asymmetrical cone shape.
Bourne teaches an asymmetric mirror 94a (figure 9a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adopt  the mirror of Takasu with the asymmetric mirror as taught by Bourne, since it would provide better field of view.


Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art fails to teach the processing unit is also configured to remove a part of the image frame that does not contain the image of the first mirror as claimed in claim 7.
Regarding claim 16, the prior art fails to teach the image of the first mirror contains a first scenery image reflected off from the first mirror, and the image of the second mirror contains a second scenery image reflected off from the second mirror; and wherein the processing unit is configured to process the first scenery image and the second scenery image using different respective processing algorithms as claimed in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884